Citation Nr: 0106105	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for low back syndrome 
with lumbar radiculitis to the hip and left leg (claimed as a 
back condition, hip and left leg).  

2.  Entitlement to an increased evaluation for service-
connected arteriosclerotic heart disease, with history of 
myocardial infarction and coronary artery bypass grafts, in 
excess of 30 percent, prior to May 13, 1999.

3.  Entitlement to an increased evaluation for service-
connected arteriosclerotic heart disease, with history of 
myocardial infarction and coronary artery bypass grafts, and 
in excess of 30 percent, from September 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1955 to January 
1976, and retired with more than 20 years' service.  This 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A 
June 1999 rating decision denied entitlement to service 
connection for low back syndrome with lumbar radiculitis to 
left hip and leg.  An October 1999 rating decision granted a 
temporary total schedular evaluation for cardiac bypass graft 
surgery from May 13, 1999 to August 31, 1999, and denied a 
claim of entitlement to an evaluation in excess of 30 percent 
for arteriosclerotic heart disease, with history of 
myocardial infarction and coronary artery bypass grafts, from 
September 1, 1999.  The veteran disagreed with these rating 
decisions in early February 2000, the RO issued a statement 
of the case in mid-February 2000, and the veteran submitted a 
timely substantive appeal later that month. 

The veteran's claim of entitlement to service connection for 
low back syndrome with lumbar radiculitis to left hip and 
leg, and his claim of entitlement to an evaluation in excess 
of 30 percent for service-connected arteriosclerotic heart 
disease, with history of myocardial infarction and coronary 
artery bypass grafts, prior to May 13, 1999, is addressed in 
the REMAND appended to this decision.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained.

2.  In early November 1999, the veteran was able to exercise 
to 10.1 METS (metabolic equivalents) without angina or 
abnormality on electrocardiogram or other symptomatology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected arteriosclerotic heart disease, 
with history of myocardial infarction and coronary artery 
bypass grafts, from September 1, 1999. have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991, as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000)); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his arteriosclerotic heart disease, 
with history of myocardial infarction and coronary artery 
bypass grafts, is more severely disabling than the current 30 
percent evaluation reflects.  

The Board finds that the duty to assist the veteran in 
developing this claim has been satisfied, and no further 
development is required.  The Board has included in its 
consideration the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), enacted after the RO decisions in this case.  
However, as the veteran's claim was considered a well-
grounded claim, and all assistance necessary to develop a 
well-grounded claim was provided, the recent change in the 
governing law does not require any additional development of 
this claim at this time.

The veteran's service-connected arteriosclerotic heart 
disease, with history of myocardial infarction and coronary 
artery bypass grafts, is currently evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7017.  Effective from January 12, 
1998, prior to the submission of the claim underlying this 
appeal, the rating criteria provide that residuals of 
coronary artery bypass surgery are rated 100 percent 
disabling for three (3) months after hospital admission for 
surgery.  The rating criteria provide that, when the 3-month 
period following surgery has elapsed, residuals of coronary 
artery bypass surgery which are manifested by a workload of 
greater than 5 METs but not greater than 7 METs, and are 
productive of dyspnea, fatigue, angina, dizziness, or 
syncope, or; are evidenced by cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or x-ray, 
warrant a 30 percent evaluation.  

When there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, a 
60 percent rating is assigned.  When there is chronic 
congestive heart failure, or; workload of 3METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent, a 100 percent rating is assigned.  38 
C.F.R. § 4.104, Diagnostic Code 7017 (2000).

The veteran's service medical records reflect that he 
incurred a myocardial infarction in service.  By a rating 
decision issued in June 1976, service connection for 
arteriosclerotic heart disease with hypertension and remote 
myocardial infarction was granted.  A 30 percent evaluation 
was assigned for that disability, under Diagnostic Code (DC) 
7005.  In 1988, the veteran underwent coronary artery bypass 
graft surgery, and was awarded a total disability evaluation 
from July 29, 1988 to October 1, 1989, and was thereafter 
evaluated as 30 percent disabled under DCs 7005-7017.  That 
evaluation remained in effect when the veteran submitted the 
June 1999 claim of entitlement to an increased evaluation 
underlying this appeal.

Private medical records dated in May 1999 reflect that the 
veteran began to complain of increased chest pain and 
exertional chest tightness in late 1998.  The summary of a 
May 1999 private hospitalization reflects that the veteran 
underwent 4-vessel cardiac artery bypass grafting following a 
cardiac catheterization which disclosed a left ventricular 
ejection fraction of 45 percent.  A 100 percent schedular 
evaluation was assigned under Diagnostic Code 7017 from May 
13, 1999 to August 31, 1999, the three-month period following 
the bypass grafting.  A 30 percent evaluation was again 
assigned thereafter.  

VA examination conducted in early November 1999 disclosed 
that the veteran denied complaints of chest pain, but stated 
he had mild to moderate shortness of breath and palpitations.  
His chest was clear to auscultation and there was no 
intercostal retraction.  EKG disclosed normal sinus rhythm 
with no significant ST or T wave changes.  An exercise stress 
test showed that the veteran was able to exercise a total of 
9 minutes, representing 10.1 METS of activity.  

This evidence is therefore against an evaluation in excess of 
30 percent from September 1, 1999.  When the cardiovascular 
disorder is manifested by a workload of 7 to 10 METS, a 10 
percent evaluation is assigned under the criteria.  As the 
veteran exercised to 10.1 METS, an evaluation based on that 
criteria would be a 10 percent evaluation rather than the 30 
percent evaluation currently assigned.  Moreover, the VA 
examination reflects that the electrocardiogram conducted at 
the time of the exercise testing which disclosed exercise to 
10.1 METS disclosed no abnormality, and the report of VA 
examination discloses no notation that the veteran had any 
dizziness, angina, syncope, or other symptoms to meet the 
criteria for a 30 percent evaluation.  The Board notes that 
pre-surgery findings of cardiomegaly, which would warrant a 
30 percent evaluation if present, have not been re-confirmed 
post-surgery.  However, in view of the veteran's lengthy 
history of cardiovascular disability, and his continued 
complaints in November 1999 of shortness of breath and 
palpitations, the Board agrees that the current assignment of 
a 30 percent evaluation is appropriate.  

However, the clear weight of the evidence is against a 
finding that the veteran meets or approximates any criteria 
which would warrant an evaluation in excess of 30 percent.  
In particular, the Board finds the examiner's report that the 
veteran does not require further echocardiogram or other 
diagnostic testing, and the statement that the results of the 
November 1999 exercise stress test "objectively reflect his 
capability and endurance" are equivalent to a medical 
finding that further diagnostic testing which would disclose 
the left ventricular ejection fraction are not appropriate, 
and such examination should not be conducted for rating 
purposes.

The Board has considered whether an evaluation in excess of 
30 percent might be warranted under Diagnostic Code 7005, 
since the veteran is also evaluated under that diagnostic 
code.  The Board notes, however, that the criteria specified 
in Diagnostic Code 7005 are identical to the criteria in 
7017, and do not warrant an evaluation in excess of 30 
percent in this case. 

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 30 percent, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  


ORDER

The claim for an evaluation in excess of 30 percent for 
service-connected arteriosclerotic heart disease, with 
history of myocardial infarction and coronary artery bypass 
grafts from September 1, 1999, is denied.  


REMAND

The veteran contends that he has a back disorder as a result 
of his service.  Service medical records reflect that the 
veteran was treated for complaints of back pain several times 
in service, including in 1956, 1962, and 1967.  The post-
service private medical records establish that the veteran 
has a current back disorder.  There is no evidence that the 
veteran has been afforded post-service VA examination to 
determine the etiology of that disorder.  Under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which was enacted during the pendency of 
this appeal, further development to afford the veteran VA 
examination to determine whether there is a relationship 
between the veteran's in-service injuries and/or service-
connected disabilities and the current back disorder, is 
required. 

The veteran contends that he was more than 30 percent 
disabled as a result of his service-connected cardiovascular 
disease in the months immediately prior to his May 1999 4-
vessel cardiac bypass graft.  The evidence of record reflects 
that the veteran began complaining of increased cardiac 
symptomatology in late 1998.  The evidence also reflects that 
the veteran's left ventricular ejection fraction, at the time 
of a cardiac catheterization in May 1999, was 45 percent.  
This ejection fraction, which is below 50 percent, meets the 
criteria for a 60 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7017.  However, it is not clear when the 
veteran's increased disability to that level occurred.  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  See 38 C.F.R. § 3.400(o)(2).  The term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 § C.F.R. 3.400 means an 
increase to the next disability level.  See Hazan v. Gober, 
10 Vet. App. 511 (1997).  

While it is factually ascertainable that the veteran began 
complaining of the increased symptomatology that led to the 
May 1999 cardiac catheterization sometime in late 1998, it is 
not more specifically ascertainable from the evidence 
currently associated with file when that increase in symptoms 
began, or when it reached the level of disability present in 
the days prior to the veteran's May 1999 surgery.  Further 
factual development to ascertain the level of the veteran's 
disability in the year preceding his June 1999 claim for an 
increased evaluation for his service-connected cardiac 
disability is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran for 
sufficient information to identify the 
dates and sources of any VA or non-VA 
treatment of a back disorder prior to 
1986, especially proximate to service, or 
any additional relevant records of back 
treatment after 1986, if not yet 
associated with the claims file.  After 
securing any necessary release, the RO 
should assist the veteran in requesting 
copies of such records as contemplated 
under the VCAA.

2.  The veteran should identify the dates 
and sources of any VA or non-VA treatment 
of service-connected arteriosclerotic 
heart disease, with history of myocardial 
infarction and coronary artery bypass 
graft from June 1998 to May 1999, and any 
such relevant records of treatment not 
yet associated with the claims file 
should be obtained, after the veteran 
provided any necessary release(s).  The 
RO should assist the veteran in 
requesting copies of such records as 
contemplated under the VCAA.

3.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, or the like which 
might contain evidence concerning the 
claimed back disorder, especially 
proximate to service. 

4.  The veteran should be afforded VA 
examination of the back to determine 
whether he has a current back disorder 
which was manifested during or proximate 
to service or which is etiologically 
related to the veteran's service or any 
service-connected disability.  The claims 
folder must be provided to and reviewed 
by the examiner(s).  Based on examination 
findings, historical evidence, and 
medical principles, the examiner(s) 
should provide a medical opinion, with 
rationale, as to whether it is at least 
as likely as not (50 percent likelihood 
or more) that the veteran has a back 
disorder that is etiologically related to 
his service, or any incident or injury 
incurred in service, to include any 
service-connected disability.  All 
necessary tests should be completed.  The 
claims file should be made available to 
the examiner(s) prior to each 
examination.  All relevant findings 
should be reported.  The examiner(s) 
should be asked to provide the rationale 
for any opinion provided.

5.  If medical opinion is required to 
determine when it is factually 
ascertainable that the veteran's service-
connected arteriosclerotic heart disease, 
with history of myocardial infarction and 
coronary artery bypass graft, increased in 
severity prior to a May 1999 surgery, such 
medical opinion should be obtained.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  The RO should readjudicate the claim 
for service connection for a back 
disorder.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



